The reply filed on 02/08/2021 is not fully responsive to the prior Office Action because of the following omissions or matters:

The reply contains claim amendments and new claims that are made after the application was granted entry to the PPH program and does not include the statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office as required in the PPH program agreement.  Any claims amended or added after the grant of the request for participation in the PPH 2.0 program must sufficiently correspond to one or more allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office.

Please see section IV Special Examining Procedures which is included below for convenience.
IV. Special Examining Procedures
Once the request for participation in the PPH 2.0 program and special status have been granted to the U.S. application, the U.S. application will be advanced out of turn for examination.
Any claims amended or added after the grant of the request for participation in the PPH 2.0 program must sufficiently correspond to one or more allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the application(s) filed in the PPH 2.0 participating office. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.
Therein in accordance with the special examining procedures, the claim amendments are not entered and is treated as a non-responsive reply.


TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction, such as the inclusion of the required certifying statement with claim amendments in order to avoid abandonment. Extensions of this time period may be granted under 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629